UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2058


BONNIE JEAN MAYO,

                Debtor - Appellant,

          v.

WELLS FARGO HOME MORTGAGE,

                Defendant – Appellee.

          and

USBC – NORFOLK/NN (United States Bankruptcy Court),

                Party-in-Interest,

US TRUSTEE; MICHAEL PATRICK COTTER,

                Trustees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Arenda Wright Allen,
District Judge. (4:12-cv-00118-AWA-DEM; 11-51133-FJS)


Submitted:   March 28, 2013                 Decided:   April 4, 2013


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Bonnie Jean Mayo, Appellant Pro Se. Donna Joyce Hall, SAMUEL I.
WHITE, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Bonnie      Jean    Mayo    appeals       from    the    district        court’s

order dismissing her appeal from the bankruptcy court’s orders:

(a)   granting     a    motion     to   lift     the     automatic       stay    and    (b)

dismissing her Chapter 13 petition.                We dismiss the appeal.

            Where      a   sale    of   a   bankrupt’s        assets     has    not    been

stayed,    an    appeal       challenging       the    sale’s       validity     is    moot

because “the court has no remedy that it can fashion even if it

would have determined the issues differently.”                          Anheuser-Busch,

Inc. v. Miller (In re Stadium Mgmt. Corp.), 895 F.2d 845, 847

(1st Cir. 1990) (collecting cases); see also In re Vlasek, 325

F.3d 955, 961-62 (7th Cir. 2003) (same).                           Thus, even if the

bankruptcy court erred in authorizing the sale, the appeal must

be dismissed.          See, e.g., Canzano v. Ragosa (In re Colarusso),

382 F.3d 51, 62 (1st Cir. 2004).

            Because Mayo failed to obtain a stay of the orders

below,    and   the     property    has     been      sold   and    a   state    unlawful

detainer action has been filed, we do not have jurisdiction to

consider the merits of the appeal.                 Accordingly, we dismiss.              We

dispense    with       oral    argument      because         the    facts      and    legal

contentions     are     adequately      presented       in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                DISMISSED

                                            3